Citation Nr: 1326637	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a digestive system disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to November 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Seattle, Washington Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision the RO denied service connection for a digestive system disorder.

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a digestive system disorder that began during service and continued after service.  He states that during service he began to have digestive problems including stomach discomfort and diarrhea.  It is necessary to develop additional evidence.

The Veteran's service treatment records show treatment for digestive system symptoms with findings of gastritis and gastroesophageal reflux disorder (GERD).  On VA examination in December 2009 the Veteran reported problems in service and continuing problems including diarrhea once a day.  The examiner indicated that the Veteran had not sought treatment for the problem since separation from service.  It was noted that the Veteran used nonprescription medication to address diarrhea.  The examiner stated that there were no findings on the examination on which to base a diagnosis or an opinion as to whether a current disorder was related to symptoms during service.

The Veteran identified private post-service medical treatment that he has received, and records of that treatment are associated with the claims file.  Those records reflect the Veteran's report of a long history of chronic vomiting and diarrhea.  The records indicate primary care and emergency room care for persistent vomiting and diarrhea.

As evidence of post-service treatment for digestive symptoms has been added to the file since the 2009 VA examination, the Veteran should have a new VA examination in which the examiner considers service treatment records, post-service treatment records, and current symptoms and provides an opinion regarding the likelihood that a current disorder manifested by digestive system symptoms is related to symptoms the Veteran experienced during service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current digestive system disorder.  Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review.  Ask the examiner to review the record and examine the Veteran.  In light of chronic digestive symptoms including diarrhea, vomiting, reflux, and abdominal and esophageal discomfort during and after service, ask the examiner to provided diagnosis or diagnoses for current disorder(s).  Ask the examiner to provide for each current digestive system disorder an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the disorder has continued from or is otherwise causally related to digestive system symptoms and problems the Veteran experienced during service.  Ask the examiner to explain the reasoning leading to the conclusions.

2.  Thereafter review the expanded record and reconsider the remanded claim.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the claim.  The Veteran has the right to submit additional evidence and argument regarding the claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


